Citation Nr: 1034271	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  08-36 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1968 until August 
1970.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a December 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In connection with the current appeal, the Veteran was afforded a 
Board hearing in June 2010.  A copy of the hearing transcript has 
been associated with the claims file.  

The issue of entitlement to service connection for an acquired 
psychiatric disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed November 2006 rating decision, the RO denied 
reopening a claim of entitlement to service connection for an 
acquired psychiatric disorder.

2.  The additional evidence received since the November 2006 RO 
decision is new and material and does raise a reasonable 
possibility of substantiating the claim for service connection 
for an acquired psychiatric disorder.  




CONCLUSIONS OF LAW

1.  The November 2006 RO decision, which denied the claim for 
service connection for an acquired psychiatric disorder, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2009).  
	
2.  New and material evidence has been received since the 
November 2006 rating decision to reopen the claim of service 
connection for acquired psychiatric disorder.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Prior to the adjudication of the Veteran's claim, a letter was 
sent in September 2006 in accordance with the duty to notify 
provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006) (holding 
that VA must notify a claimant of the evidence and information 
that is necessary to reopen the claim and the evidence and 
information that is necessary to establish entitlement to the 
underlying claim).  The Veteran was notified of the basis for the 
prior denial of his claim and of evidence that was needed to 
reopen his claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The letter also notified the Veteran that evidence 
sufficient to reopen the previously denied claims must be "new 
and material," closely mirroring the regulatory language of 38 
C.F.R. § 3.156(a).  

As to the duty to assist, the Veteran's service, VA, and private 
treatment records have been obtained and associated with the 
claims file.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  There is no indication in the record that any additional 
evidence, relevant to the issues decided herein, is available and 
not part of the claims file.  

VA's statutory duty to assist a claimant in the development of a 
previous finally denied claim does not attach until the claim has 
been reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that VA 
shall make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claim for a benefit under 
a law administered by VA, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim such 
as in a case where the claimant lacks legal eligibility for the 
benefit sought.  38 C.F.R. § 3.159(c)(4), (d) (2009).  

In this case, the Veteran has not been afforded a VA examination.  
However, with respect to the claim to reopen the previously 
disallowed claim for service connection for an acquired 
psychiatric disorder, the Board has granted the petition to 
reopen.  The underlying claim for service connection is being 
remanded to the RO to ensure compliance with the duty to assist 
provisions of the VCAA.  Therefore, in light of the favorable 
decision to reopen the Veteran's claim, herein, the Board finds 
that any deficiency in complying with VCAA concerning a reopened 
claim is harmless error and that no useful purpose would be 
served by remanding the appeal to the RO in this regard.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Dingess/Hartman, supra.

New and Material Evidence

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or injury 
resulting in current disability was incurred in active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2009).  In addition, certain 
chronic diseases, including psychoses, may be presumed to have 
been incurred or aggravated during service if they become 
disabling to a compensable degree within one year of separation 
from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Historically, the Veteran's original claim for service connection 
for a nervous condition was denied by an October 1976 rating 
decision.  The Veteran did not appeal and the decision became 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2009).  
Subsequently, the Veteran requested to reopen his claim.  The 
claim was again denied in an April 1982 rating decision, and by 
letter dated in March 1996.  In a March 1997 rating decision, the 
RO denied the request to reopen and the Veteran's claim was 
denied.  Thereafter, the Veteran filed a timely appeal and in 
December 2000, the Board reopened and remanded the issue for 
further development.  In August 2003, the Board denied the claim.  
In June 2004, the Veteran filed once more to reopen his claim.  
In August 2004, the RO denied the claim for lack of new and 
material evidence; the Veteran initiated but did not perfect an 
appeal of this decision.  In November 2006, the RO confirmed the 
prior denial.  The Veteran did not file a timely appeal and the 
decision became final.  In December 2007, the RO, once again, 
denied the Veteran's request to reopen his claim and the Veteran 
filed a timely appeal.  Therefore, the laws and regulations 
governing finality and reopening of a previously disallowed claim 
are pertinent in the consideration of the current claim on 
appeal.  

Although the RO has denied reopening the previously denied claim 
for service connection, the Board is required to address this 
particular issue (e.g., the new and material claim) in the first 
instance.  The Board has the jurisdiction to address a new and 
material issue and to reach the underlying de novo claim.  In 
this regard, the Board notes that regardless of the RO's 
determination on the matter of reopening the Veteran's claim for 
service connection, that decision is not binding on the Board, 
and the Board must decide whether new and material evidence has 
been received to reopen the claim.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 
239, 244 (1993) (holding that Board reopening is unlawful when 
new and material evidence has not been submitted).  Thus, before 
reaching the merits, the Board must first rule on the matter of 
reopening of the Veteran's claim.  

A claimant may seek to reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to conclusions 
based on the evidence on file at the time VA issues written 
notification of the decision.  A final and binding agency 
decision shall not be subject to revision on the same factual 
basis except by duly constituted appellate authorities or except 
where there is clear and unmistakable error in the decision.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2009).  

Because the November 2006 RO decision is the last final 
disallowance, the Board must review all of the evidence submitted 
since that action to determine whether the Veteran's claim for 
service connection should be reopened and readjudicated.  Evans 
v. Brown, 9 Vet. App. 273, 282-83 (1996).  If new and material 
evidence is presented with respect to a claim which has been 
disallowed, the Board shall reopen the claim and review the 
former disposition of the claim.  38 U.S.C.A. § 5108.

In determining whether new and material evidence has been 
submitted, "the Board must presume that the newly submitted 
evidence is credible."  Justus v. Principi at 510.  However, the 
Board is not required "to consider the patently incredible to be 
credible."  Duran v. Brown, 7 Vet. App. 216 (1994); see also King 
v. Brown, 5 Vet. App. 19, 21 (1993) (citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992)) (noting that Board must not 
assume credibility of evidence "when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion").

Initially, the Veteran contends that his current psychiatric 
disorder, to include anxiety and depression, are related to 
anxiety he experienced during service.  Additionally, the Veteran 
contends that his current disorder was caused by medication he 
was prescribed for weight loss in service that led to chronic 
drug dependency during service and for many years after 
discharge.  The Veteran reports that he was given diet pills in 
order to alleviate painful bilateral pes planus.  He stated that 
the medication was given to him by his corpsman and that he lost 
between 50 and 70 pounds thereafter and developed an addiction to 
drugs.  He reported using drugs since approximately 1969.

At the time of the November 2006 rating decision, the evidence of 
record included the Veteran's service records and private and VA 
treatment records from 1976 to 2006.

The Veteran's service medical records reveal no psychiatric 
abnormalities.  Service entrance records show evidence of 
asymptomatic third degree pes planus.  Later treatment records 
show complaints of and treatment for sore legs and feet 
associated with bilateral pes planus.  In addition, 1970 
treatment records show evidence of chronic constipation following 
a "crash diet" and the Veteran reported losing 50 pounds.  
Service records show the Veteran weighed 210 pounds on entrance 
and 175 pounds at discharge.  The Veteran's height was noted to 
be 72 inches.

Treatment records dated from 1976 to 1982 reveal continued 
treatment for mental disorders.  Following service, April 1976 
treatment records indicate the Veteran over-medicated in order to 
calm himself down. He was recommended for hospitalization and 
admitted for treatment at that time.  In May 1977, the Veteran 
was treated at South Pinellas Mental Health Center. The Veteran 
had no complaint at that time, but stated that he still got upset 
and nervous on occasion.  It was noted that, in April 1976, the 
Veteran suffered a nervous breakdown.  An April 1979 record noted 
that the Veteran was anxious over starting a business.  In June 
1980, the Veteran reported that his prescription had been stolen 
and requested more medication, namely Valium.  The physician 
cautioned the Veteran that he would not prescribe more Valium if 
it were to be stolen again.  A February 1981 record indicated 
that the Veteran asked specifically for Valium and was adamant 
and angry when it was refused.  

A March 1981 psychiatric evaluation contained an impression of 
chronic paranoid schizophrenia.  That report discussed the 
Veteran's past medical history, to include a 1976 private 
admission.  It was noted that, at that time, the Veteran had 
wanted to kill himself.  Additionally, the physician prescribed 
an increase in Mellaril and noted that the Veteran was reluctant 
but finally agreed providing he gets Valium.  He stated that 
Valium was the only thing that helped him sleep.  

In February 1982, the Veteran was admitted to a VA hospital.  He 
complained of sleeping trouble and reported use of several drugs.  
His admission diagnosis was rule out toxic psychosis, rule out 
bipolar manic disorder.  The length of his admission was eight 
days.

In April 1982, the Veteran was admitted to a VA hospital for drug 
dependency.  His mental status was found to be within normal 
limits.  He was discharged in June 1982.

In June 1996, the Veteran was treated at Edward White Hospital 
for mental disorders.  He was hyperventilating and anxious.  The 
pertinent assessment was anxiety.  A November 1996 VA medical 
certificate contained a diagnostic impression of adjustment 
reaction, anxious mood.  VA treatment records dated in 1997 show 
care for anxiety.

In a September 1997 lay statement, J. W. stated that when the 
Veteran returned from active duty, he had lost 50 to 60 pounds.  
J. W. inquired about the weight loss, and the Veteran explained 
that he was given pills to lose weight and that he was still 
taking them.  An additional letter from K. P. D. also noted the 
Veteran's weight loss and use of pills given to him by the Navy.  
That undated letter further stated that the pills affected the 
Veteran's nerves.

In personal hearing testimony given in October 1997, the Veteran 
stated that he was given weight loss medication in service.  A 
side effect of that medication was nervousness.  He stated that 
after service, in 1976, he tried to kill himself.  At that time, 
he admitted himself to the VA facility in Bay Pines for 
treatment.  The Veteran had later psychiatric admissions in 1982.  
He stated that since 1996, he had been relatively calm and 
symptom-free until losing his job.  Then he had panic attacks and 
was required to seek treatment at the Edward White Hospital and 
at VA.  He stated that his clinical diagnosis was paranoid 
schizophrenia.  He further stated that he had many other 
diagnoses as well, but did not list them.

The Veteran testified before a Member of the Board in June 1999.  
He indicated that he had been diagnosed with schizophrenia and a 
nervous condition.  He reiterated his dates of treatment.

The Veteran was evaluated next on VA psychiatric examination in 
January 2000.  He stated that his first hospitalization for a 
mental condition came in 1976 and was related to his abuse of 
amphetamines.  He relayed symptomatology including a feeling of 
losing control, a racing mind, breathing difficulties and a 
sensation similar to that of a heart attack.  Following the 
evaluation, the Veteran was diagnosed with generalized anxiety 
disorder, polysubstance abuse and personality disorder, not 
otherwise specified.

The Veteran testified at a hearing before the Board in October 
2000.  He discussed the history of his mental condition, noting 
his first hospitalization in 1976.  The Veteran contended that 
his mental problems stemmed from his amphetamine addiction, which 
began in service when he was issued weight loss pills.

The Veteran was afforded a VA examination in February 2001.  It 
was noted that the Veteran was not presently receiving any 
psychiatric treatment.  He was taking Ativan as prescribed.  He 
also stated that he drank close to a fifth of tequila over a 
week's time, two to three times per month.  His chief complaint 
was anxiety.  He described several episodes in which he would 
experience shortness of breath, chest pain, racing mind, sweats, 
and a sense of terrible doom.  The examiner concluded that 
symptoms appeared to be consistent with panic attacks.  The 
examiner did not believe that such symptoms were related to a 
prior addiction to amphetamines.  He found it more likely that 
the Veteran's mental problems were related to his abuse of 
alcohol.

The pertinent evidence of record since the November 2006 RO 
includes records from 2003 to 2006 which show a diagnosis of and 
continued treatment for an anxiety disorder and mood disorder.  A 
2007 VA record indicates that the Veteran was prescribed and 
treated with Lithium.  

Notably, in June 2007, a VA staff physiatrist submitted an 
opinion stating that the Veteran's psychiatric diagnoses are 
manifested by excessive worry and anxiety, restlessness, fatigue, 
irritability and insomnia.  He noted that symptoms continued even 
in periods of abstinence from drugs and alcohol abuse and that 
such symptoms had continued in the same form since service and 
had progressed despite ongoing treatment.  He opined that it was 
more likely than not that the Veteran's current generalized 
anxiety disorder represented the same condition (anxiety) that 
the Veteran developed in service.  

Upon review, the Board finds that new and material evidence has 
been received in order to reopen the Veteran's claim.  In this 
regard, the 2007 VA opinion is "new" because it has not 
previously been submitted and is "material" because it 
represents a favorable nexus opinion that raises a reasonable 
probability of substantiating the claim.  See 38 C.F.R. § 3.156.  
Accordingly, the Board finds that new and material evidence has 
been submitted.  Therefore, the claim is reopened.  

ORDER

To the extent that new and material evidence has been received to 
reopen the claim for service connection for an acquired 
psychiatric disorder, the appeal is granted.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary to adjudicate the remaining 
issue on appeal.

The Veteran contends that his current psychiatric disorder, to 
include anxiety and depression, are related to anxiety he 
experienced during service.  Additionally, the Veteran contends 
that his current disorder was caused by medication he was 
prescribed for weight loss in service that led to chronic drug 
dependency during service and for many years thereafter.  The 
Veteran reports that he was prescribed diet pills in order to 
treat painful bilateral pes planus.  He stated that the 
medication was given to him by his corpsman and that he lost 
between 50 and 70 pounds thereafter and developed an addiction to 
drugs.  He reported using drugs since approximately 1969.

Service records show treatment for painful bilateral pes planus.  
The records also show treatment for chronic constipation 
following a "crash diet" and a 35 pound weight loss from the 
time of service entrance to discharge.  The records show no 
evidence of complaints of or treatment for a psychiatric 
disorder, to include anxiety or depression nor do such records 
reflect that the Veteran was either prescribed or given diet 
medication.

The Board notes that a VA examination was not provided during 
this appeal period.  Although a June 2007 positive medical 
opinion was provided relating the Veteran's current anxiety 
disorder to service, the Board finds the opinion is not probative 
because it appears to have been based solely on the Veteran's 
reported history of anxiety in service without any indication 
that the Veteran's service records and post-service treatment 
records were reviewed.  Thus, the basis of the opinion is 
unclear.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179-80 
(2005) (noting that although the Board may not reject a medical 
opinion solely because it is based on facts reported by the 
veteran but may do so where the facts are inaccurate or are 
unsupported by the other evidence of record).  In this regard, 
the examiner did not consider evidence showing no complaints of 
or treatment for anxiety in service or for approximately six 
years thereafter.  Additionally, the VA examiner did not provide 
adequate reasons and basis for the opinion.  Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993) (the credibility and weight to be 
attached to such opinions are within the province of the Board as 
adjudicators); see also Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (holding that VA may favor the opinion of one competent 
medical expert over that of another when VA gives an adequate 
statement of reasons and bases).  Further, the examiner did not 
reconcile his positive opinion with a prior 2001 VA examiner's 
opinion that the Veteran's mental problems were likely related to 
his abuse of alcohol.  Thus, the June 2007 positive opinion is 
inadequate and a VA examination is required for adjudication.

VA's duty to assist includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  An examination or opinion is necessary if 
the evidence of record: (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; (B) establishes that the claimant 
suffered an event, injury or disease in service; and (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2009).  

Lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable events 
or the presence of disability or symptoms of disability subject 
to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. 
§ 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  The Board notes that the 
Veteran is competent to report symptoms of anxiety during and 
since service.  See Savage supra; Pond, supra, see also 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  In this 
regard, lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable events 
or the presence of disability or symptoms of disability subject 
to lay observation.  See Jandreau, supra.   However, lay persons 
are not competent to opine as to medical etiology or render 
medical opinions.  Barr v. Nicholson; see Grover v. West, 12 Vet. 
App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  "Symptoms, not treatment, are the essence of any 
evidence of continuity of symptomatology."  Savage v. Gober, 10 
Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).  

Based on the evidence above, including the Veteran's testimony of 
observable symptoms of anxiety in service and post-service, the 
Board finds a VA examination necessary in order to determine the 
Veteran's complete disability picture and to determine whether 
the Veteran's current symptoms are related to service.  See 
Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. 
§ 3.159(c)(4) (2008) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim].  As this case presents certain medical questions which 
cannot be answered by the Board, a VA examination must be 
conducted.  See Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) 
[the Board is prohibited from exercising its own independent 
judgment to resolve medical questions].  Thus, a VA examination 
is necessary.  See 38 C.F.R. § 3.159(c)(4); see also Colvin, 
supra.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be accorded a VA 
examination for psychiatric disorders.  The 
examination worksheets for psychiatric 
disorders other than PTSD should be used.  

The examination report should include a 
detailed account of all psychiatric 
pathology found to be present.  If there 
are different psychiatric disorders, the 
examiner should attempt to reconcile the 
diagnoses and should specify which symptoms 
are associated with each of the 
disorder(s).  If certain symptomatology 
cannot be disassociated from one disorder 
or another, it should be specified.  

Following a review of the service and post-
service medical records, and with 
consideration of the Veteran's statements 
as to observable symptoms, the examiner is 
requested to indicate:

Whether it is at least as likely as not 
(50% probability) that any current 
psychiatric disorder is etiologically 
related to the Veteran's military service.

The report of examination should include a 
complete rationale for all opinions 
expressed.  The examiner must discuss the 
Veteran's service treatment records and 
post-service treatment records; the June 
2007 opinion of the Veteran's treating 
psychiatrist; as well as the differential 
diagnoses of record to include paranoid 
schizophrenia, depression, and anxiety.  
All necessary special studies or tests 
including psychological testing and 
evaluation such as the Minnesota 
Multiphasic Personality Inventory (MMPI) 
are to be accomplished.  The examiner 
should assign a numerical code under the 
Global Assessment of Functioning Scale 
(GAF).  The diagnosis should be in 
accordance with the American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS (4TH ed. rev., 
1994).  The entire claims folder and a copy 
of this remand must be made available to 
and reviewed by the examiner prior to the 
examination.
       
2.  The examination report must be reviewed 
to ensure that it is in complete compliance 
with the directives of this remand. If the 
report is deficient in any manner, the 
AMC/RO must implement corrective 
procedures.

3.  Following the above, the AMC/RO should 
readjudicate the Veteran's claim.  If any 
benefit on appeal remains denied, a 
Supplemental Statement of the Case should 
be issued, and the Veteran and his 
representative should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


